COX, J.
In this action plaintiff seeks to recover for expenses of a trip to the East, made, as he claims, under a contract with defendant and others, by which they had agreed to pay his expenses if he should go East and undertake to secure purchasers for certain *445property wbicb was in tbeir bands for sale as real estate agents. Judgment was for plaintiff and defendant has appealed. This is the second verdict for plaintiff and the second appeal. The first is reported in 132 Mo. App. 301, 111 S. W. 844. On that appeal the judgment of the lower court was reversed and the cause remanded because the trial court had refused to instruct the jury that the plaintiff could not recover if he acted as the agent of both seller and the purchaser, unless it be shown that both had knowledge of his acting in the dual capacity and consented thereto. Upon this trial that issue was submitted to the jury by the following instruction.
“The court declares the law to be that an agent or broker is not permitted to act for both the purchaser and seller of property without the knowledge and consent of both the purchasers and sellers, and if you find that the plaintiff Dennison represented the purchasers of the brewery property mentioned in the evidence and received a commisson therefor, and that defendants were the agents or brokers of the seller, and that Denni-son acted in the dual capacity of agent for both the buyer and the seller, without the knowledge and consent of defendants, then your verdict must be for the defendant.”
For a statement of the facts detailed in evidence which made this instruction necessary, reference is made to the decision of this case upon the former appeal. The instruction given correctly declares the law- applicable to the facts in this case, the jury has again found for the plaintiff and this ought to settle the matter. Judgment affirmed.
All concur.